Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-18-00032-CR

                                        Sebastian GARCIA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR4903
                              Honorable Philip Kazen, Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: December 5, 2018

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Sebastian Garcia was indicted for retaliation against a witness. See TEX. PENAL CODE

§ 36.06. Pursuant to a plea agreement, Garcia pled no contest. He and the State agreed and

recommended a sentence of five years in prison and a fine of $1,000, and the State recommended

community supervision. The trial court pronounced Garcia’s sentence in accordance with the

parties’ plea agreement, but suspended the sentence and placed Garcia on community supervision

for a period of five years on April 12, 2017.

           On September 12, 2017, the State filed a motion to revoke Garcia’s community

supervision, alleging he violated numerous conditions of his community supervision. At the
                                                                                                         04-18-00032-CR


December 12, 2017 hearing on the State’s motion to revoke, Garcia pled true to the State’s

allegations. Garcia stated he understood that based on his plea of true, the trial court could find the

State’s allegations were true and revoke his community supervision. The trial court found the

State’s allegation true and imposed Garcia’s sentence of five years and a $1,000 fine. Garcia timely

perfected appeal, and the trial court appointed Garcia counsel for his appeal.

         Garcia’s court-appointed appellate attorney has filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). Counsel sent copies of the brief and motion to withdraw to Garcia and informed him

of his rights in compliance with Kelly v. State, 436 S.W.3d 313 (2014). Garcia did not request the

record on appeal or file a pro se brief.

         We have thoroughly reviewed the record and counsel’s brief, and conclude no arguable

grounds for appeal exist and the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by Garcia’s

counsel and affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH



1
  No substitute counsel will be appointed. Should Garcia wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.
                                                          -2-